NO. 12-22-00309-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE: SALTER CREEK RESOURCES,                            §
LLC, ROSE ROCK MIDSTREAM
CRUDE, LLC, AND SEMGREEN L.P.,                            §   ORIGINAL PROCEEDING
RELATORS
                                                          §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Salter Creek Resources, LLC, Rose Rock Midstream Crude, LLC, and SemGreen, L.P.
filed this original proceeding to challenge Respondent’s order compelling production of an
email. 1 Relators filed an unopposed motion to dismiss this proceeding on grounds that the
parties reached an agreement concerning the subject matter of the mandamus petition.
Accordingly, we grant the motion and dismiss the petition for writ of mandamus. See TEX. R.
APP. P. 42.1. In accordance with the parties’ agreement, costs are taxed against the party
incurring same. All pending motions are overruled as moot. We lift our stay of December 2,
2022.
Opinion delivered December 14, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




       1
         Respondent is the Honorable Kerry L. Russell, Judge of the 7th District Court in Smith County, Texas.
BKEP Pipeline, LLC and ExxonMobil Pipeline Company are the Real Parties in Interest.
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                         DECEMBER 14, 2022

                                        NO. 12-22-00309-CV



      SALTER CREEK RESOURCES, LLC, ROSE ROCK MIDSTREAM CRUDE,
                       LLC, AND SEMGREEN L.P.,
                               Relators
                                  V.

                                   HON. KERRY L. RUSSELL,
                                          Respondent


                                       ORIGINAL PROCEEDING

                 ON THIS DAY came to be heard the petition for writ of mandamus filed by
Salter Creek Resources, LLC, Rose Rock Midstream Crude, LLC, and SemGreen L.P.; who are
the relators in appellate cause number 12-22-00309-CV and the defendants in trial court cause
number 21-0374-A, pending on the docket of the 7th Judicial District Court of Smith County,
Texas. Said petition for writ of mandamus having been filed herein on December 2, 2022, and
the same having been duly considered, because it is the opinion of this Court that the writ should
not issue, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for
writ of mandamus be, and the same is, hereby dismissed.
                      By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.